Citation Nr: 0026491	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to service-connected postoperative 
residuals of a right tibia and fibula fracture.

2.  Entitlement to service connection for a bilateral hip 
disorder secondary to service-connected postoperative 
residuals of a right tibia and fibula fracture.

3.  Entitlement to an increased evaluation for nonspecific 
dermatitis in the axillae and groin areas, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January to August 1992, 
and January 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issues of entitlement to service connection for a low 
back disability and headaches were also appealed by the 
veteran.  A November 1999 RO action granted service 
connection for degenerative changes of the lumbar spine and 
headaches.  Therefore, these issues are moot.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
knee disorder, secondary to service-connected postoperative 
residuals of a right tibia and fibula fracture, is not 
supported by cognizable evidence demonstrating that the claim 
plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for a 
bilateral hip disorder, secondary to service-connected 
postoperative residuals of a right tibia and fibula fracture, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.

3.  The veteran has constant episodes of nonspecific 
dermatitis in the axillae and groin areas and exudation with 
itching and exudation; but no extensive lesions, ulcerations, 
disfigurement or nervous manifestations are shown.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder, secondary to service-connected postoperative 
residuals of a right tibia and fibula fracture, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claims of entitlement to service connection for a 
bilateral hip disorder, secondary to service-connected 
postoperative residuals of a right tibia and fibula fracture, 
is not well grounded.  38 U.S.C.A. § 5107.

3.  The criteria for a 30 percent disability rating for 
nonspecific dermatitis in the axillae and groin areas have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left knee and bilateral hip 
disorders secondary to service-connected postoperative 
residuals of a right tibia and fibula fracture

The veteran is seeking service connection for left knee and 
bilateral hip disorders secondary to service-connected 
postoperative residuals of a right tibia and fibula fracture.  
The legal question to be answered initially is whether a 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If not well grounded the 
appeal must fail, and there is no duty to assist with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  "Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  A claim for secondary service 
connection must be well grounded under 38 U.S.C.A. § 5107(a).  
See Buckley v. West, 12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for compensation benefits to be well 
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by medical diagnosis; (2) there 
must be evidence of incurrence or aggravation of a disease or 
injury in service.  This element may be shown by lay or 
medical evidence; and (3) there must be competent evidence of 
a nexus between the inservice injury or disease and the 
current disability.  Such a nexus must be shown by medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the case of claims of entitlement to secondary service 
connection, the record must reflect competent evidence of an 
etiologic relationship between the service-connected 
disability on the one hand and the disability said to result 
from service-connected disease or injury on the other.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  

The service medical records are negative for left knee and 
bilateral hip disorders, and the veteran does not contend 
otherwise.  Rather, he maintains that he has developed left 
knee and bilateral hip disorders as a consequence of his 
service-connected left lower leg fractures.  

Although, the veteran complains of left knee and bilateral 
hip pain, the post service private and VA medical records are 
negative for any such chronic disorder attributable to 
service-connected disability.  In fact, a VA examiner noted 
in a August 1999 report that, after examining the veteran, 
there was no relation of the postoperative residuals of a 
right tibia and fibula fracture to his left knee or bilateral 
hip complaints. 

As noted above, evidence of a current disability that is 
medically linked to a service-connected disorder is essential 
in establishing a well-grounded claim for secondary service 
connection.  Without competent evidence attributing any 
current left knee and bilateral hip disorders to service-
connected residuals of the inservice fractures, these claims 
are not well grounded.  

With respect to the veteran's own statements as to the 
etiology or cause of his disorders, the Board notes that 
although a lay person is competent under the law to describe 
symptoms he has seen or experienced, and his statements are 
presumed credible for purposes of this decision, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to service-
connected disability, as this requires medical expertise.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Jones v. 
Brown, 7 Vet. App. at 137; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In Jones v. Brown, the veteran claimed that his service-
connected blepharoconjunctivitis had caused his glaucoma.  In 
denying the claim, the United States Court of Appeals for 
Veterans Claims stated:  

[T]he record clearly demonstrates that 
the only evidence in support of this 
claim is the appellant's unsubstantiated 
lay testimony.  The appellant has 
presented no medical testimony or records 
indicating that his glaucoma was caused 
by the service-connected 
blepharoconjunctivitis.  While the 
premise that glaucoma may be caused by 
blepharoconjunctivitis may or may not be 
proven, it is the province of a trained 
medical professional, not the appellant, 
to draw such a conclusion.  Grottveit, 5 
Vet. App. at 93.  Therefore, as we held 
in Grottveit, the lay testimony of the 
appellant that his glaucoma was caused by 
his service-connected 
blepharoconjunctivitis is insufficient to 
support a claim of medical causation.  
Id.  Accordingly, the claim is not well 
grounded.  

7 Vet. App. at 137.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The veteran has not 
submitted a medical opinion or other competent evidence to 
show that his service-connected postoperative residuals of a 
right tibia and fibula fracture either caused or chronically 
worsened any current left knee or bilateral hip disorders.  
The Board therefore finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal must be denied.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995) (en banc).  

II.  Rating for service-connected nonspecific dermatitis 
axillae and groin areas

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to his 
service-connected nonspecific dermatitis in the axillae and 
groin areas since the last final respective decision on the 
merits is at least plausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's nonspecific 
dermatitis in the axillae and groin areas and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (1999).

The RO rated the veteran's skin disability as dermatophytosis 
under Diagnostic Code 7806.  Under Diagnostic Code 7806, 
which provides ratings for eczema, a 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
appropriate for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

Service connection for nonspecific dermatitis in the axillae 
and groin areas was granted in a July 1997 rating decision, 
evaluated as noncompensably disabling from June 10, 1997.  In 
August 1997, the veteran filed a claim for entitlement to a 
compensable rating.  According to the November 1999 
supplemental statement of the case, the RO assigned a 10 
percent rating effective June 10, 1997. 

The service medical records show that the veteran experienced 
skin rashes, primarily involving the underarm and groin 
areas. 

According to a February 1998 VA examination report, the 
veteran complained of an itching over his entire body with 
very small lumps.  Physical examination revealed that the 
skin appearance was normal, without any evidence of 
dermatitis.  In both axillae and in the immediate inguinal 
areas (with total expanse in each area of approximately 10 x 
3 centimeters, however, there was dermatitis with erythema, 
some scaliness, and towards the axillary apeces and inguinal 
creases, some cracking and slight fissuring.  The scrotum was 
also erythematous but there was no scaliness or fissures.  
The impression was dermatitis in the axillae and inguinal 
areas, with generalized pruritus, with no identifiable cause.  

Subsequent VA outpatient treatment records show continued 
treatment for his skin disorder.  For example, in November 
1998 a VA examiner suspected that the veteran had a fungal 
rash and prescribed medication for treatment.  According to a 
February 1999 record, the examiner took the veteran off the 
prescribed medication (Ketoconazole) because it was not 
working.  In May 1999, a VA examiner described little bumps 
as hard nodules, which were over the veteran's entire body.  
The examiner's assessment was possible keratosis pilaris. 

In July 1999, the veteran appeared before a hearing officer 
at the RO.  The veteran testified that the rash occurred all 
over his body.  According to him, the rash caused bumps with 
severe drying, cracking, wetness and soreness.  When it was 
dry, it would crack, and when it was wet it would be sore, 
throbbing, liquidy, and pasty.  He also itched during this 
process.  During a flare-up, it would be unbearable from head 
to toe, nonstop for an hour or two.  Then, they would dry out 
and become crusty.  He reported that doctors prescribed 
steroidal creams, but they did not help.

VA examined the veteran in August 1999.  The physical 
examination revealed erythema of the hairy portion of the 
axillae and the crural areas and scrotum.  There was no other 
eruption visible except a group of pinpoint erythematous 
spots on the left volar wrist and similarly barely visible 
lesions scattered on the anterior axillary fold and adjacent 
upper anterior arms.  The diagnosis was intertrigo of the 
axillae and groin; and generalized pruritus of undetermined 
cause.  The examiner requested that the veteran provide 
photographs of the rash during a flare-up.  

In August 1999, VA took photographs of the rash, to include 
the axillae.  The photographs show small bumps and redness of 
the axillae.

Based on a review of the record, the Board finds that a 30 
percent rating is warranted for nonspecific dermatitis in the 
axillae and groin areas.  The evidence of record essentially 
shows that the veteran has experienced constant exudation and 
itching due to this disability.  For example, the VA 
outpatient records reveal that he has received continuous 
treatment since service for this problem.  Specifically, 
according to a February 1999 record, the examiner took the 
veteran off the prescribed medication (Ketoconazole) because 
it was not working.  In May 1999, a VA examiner described 
little bumps as hard nodules.  Furthermore, the color 
photographs taken in August 1999 confirm that the veteran's 
axillae are red and irritated during flare-up.  This evidence 
buttresses the veteran's testimony that he has experienced 
constant itching and exudation as a result of this service-
connected skin disorder.  For these reasons, the Board finds 
that a 30 percent rating is warranted.  In arriving at this 
determination all doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

A rating in excess of 30 percent, however, is not warranted 
for the following reasons.  First, the evidence, to include 
color photographs, does not show ulceration or extensive 
exfoliation or crusting.  Second, no nervous manifestations 
have been clinically associated with this disorder.  From the 
descriptions in the medical evidence, the color photographs, 
and the veteran's testimony, a preponderance of the evidence 
is against a finding that the rash in the axilla and groin 
areas is exceptionally repugnant. Diagnostic Code 7806.


ORDER

Evidence of a well grounded for service connection for a left 
knee disorder, secondary to service-connected postoperative 
residuals of a right tibia and fibula fracture, not having 
been submitted, the appeal with respect to this issue is 
denied.  

Evidence of a well grounded for service connection for a 
bilateral hip disorder, secondary to service-connected 
postoperative residuals of a right tibia and fibula fracture, 
not having been submitted, the appeal with respect to this 
issue is denied.

A 30 percent rating for nonspecific dermatitis in the axillae 
and groin areas is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

